PER CURIAM.
AFFIRMED. The appellant’s motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a) does not affirmatively allege that a prior offense essential to categorize him as a habitual offender does not exist, see Judge v. State, *963596 So.2d 73, 78 (Fla. 2d DCA 1991), rev. denied, 613 So.2d 5 (Fla.1992), and that the court records will demonstrate a clear entitlement to relief, see Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998).
BARFIELD, KAHN, and DAVIS, JJ., concur.